    Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 1 of 48



           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION

NYDIA AKINS, an individual,         )
                                    )
                                    )
             Plaintiff,             )
                                    )   Case No.:
             v.                     )
                                    )   COMPLAINT FOR
                                    )   VIOLATIONS OF THE FAIR
MIDLAND FUNDING LLC, a              )   DEBT COLLECTION
Delaware Limited Liability Company; )   PRACTICES ACT (“FDCPA”)
MIDLAND CREDIT                      )   AND GEORGIA’S FAIR
                                    )   BUSINESS PRACTICES ACT
MANAGEMENT INC, a Kansas            )   (“FBPA”)
Corporation; and ENCORE             )
CAPITAL GROUP INC, a Delaware )
Corporation,                        )   JURY TRIAL DEMANDED
                                    )
                                    )
             Defendants.            )
                                    )

     COMPLAINT FOR VIOLATIONS OF THE FAIR DEBT
  COLLECTION PRACTICES ACT (“FDCPA”) AND GEORGIA’S
        FAIR BUSINESS PRACTICES ACT (“FBPA”)

      COMES NOW Nydia Akins, Plaintiff, and states the following

complaint for violations of the Fair Debt Collection Practices Act and

Georgia’s Fair Business Practices Act against MIDLAND FUNDING LLC,

MIDLAND CREDIT MANAGEMENT INC, and ENCORE CAPITAL

GROUP INC:




                                                                     1
     Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 2 of 48



                                 Introduction

                                        1.

      Plaintiff Nydia Akins, through her counsel, brings this action to

challenge the acts of Defendants regarding their attempts to unlawfully,

misleadingly, and abusively attempt to collect a debt allegedly owed by

Plaintiff, and this conduct caused Plaintiff damages.

                                        2.

      While many violations are described below with specificity, this

Complaint alleges violations of the statutes cited in their entirety.

                                        3.

      Plaintiff believes that any and all violations by Defendants as alleged

in this Complaint were knowing, willful, and intentional, and Defendants did

not maintain procedures reasonably adapted to avoid any such violation.



                           Jurisdiction and Venue

                                        4.

      This action arises out of Defendants’ illegal and improper efforts to

collect a consumer debt, and includes multiple violations of the Fair Debt

Collection Practices Act, 15 U.S.C. §§ 1692 et seq. (the “FDCPA”) and

Georgia’s Fair Business Practices Act, O.C.G.A. § 10-1-390 et seq.



                                                                           2
     Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 3 of 48



(“FBPA”), and Plaintiff’s claims under these statutes are so related that they

form the same case or controversy.

                                        5.

      Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331 (Federal

Question), 15 U.S.C. § 1692k, and 28 U.S.C. §§ 1331 & 1337, as well as 28

U.S.C. § 1367 (Supplemental Jurisdiction).

                                        6.

      This Court has personal jurisdiction over the Defendants for the

purposes of this action because Defendants transact business in the State of

Georgia, the committed acts that form the basis for this suit occurred within

the State of Georgia, and multiple Defendants have registered agents within

the State of Georgia.

                                        7.

      Venue is proper in the Northern District of Georgia pursuant to 28

U.S.C. § 1391 because many of the acts and transactions giving rise to this

action as alleged in this complaint occurred in this District, targeted Plaintiff

who is a resident of this District, and multiple Defendants’ registered agents

in Georgia are located within this District.




                                                                               3
     Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 4 of 48



                                PARTIES

                                      8.

      Plaintiff Nydia Akins is a natural person who is a resident of Clayton

County, Georgia.

                                      9.

      MIDLAND FUNDING LLC (“MIDLAND”) is a Limited Liability

Company organized under the laws of the State of Delaware and does

business within the State of Georgia, particularly within Gwinnett County,

Georgia, and Henry County, Georgia.

                                      10.

      MIDLAND FUNDING LLC has a registered agent named

CORPORATION SERVICE COMPANY who has a physical address for

service in Gwinnett County, Georgia, at 40 TECHNOLOGY PARKWAY

SOUTHSUITE 300, NORCROSS, GA 30092 and a principal place of

business at 3111 CAMINO DEL RIO NORTH, SUITE 103, SAN DIEGO,

CA, 92108, USA.

                                      11.

      Defendant MIDLAND FUNDING LLC is in the business of debt

collection.




                                                                          4
     Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 5 of 48



                                       12.

      Defendant MIDLAND FUNDING LLC is a debt collector as it uses

instrumentalities of interstate commerce or the mails in a business the

principal purpose of which is the collection of any debts.

                                       13.

      Defendant MIDLAND FUNDING LLC may be served through its

Georgia registered agent, CORPORATION SERVICE COMPANY at 40

TECHNOLOGY PARKWAY SOUTHSUITE 300, NORCROSS, GA

30092. Defendant MIDLAND FUNDING LLC may also be served through

a Member of the limited liability company or a manager of the limited

liability company at its principal place of business located at 3111 CAMINO

DEL RIO NORTH, SUITE 103, SAN DIEGO, CA, 92108.

                                       14.

      MIDLAND CREDIT MANAGEMENT INC (“MCM”) is a

Corporation organized under the laws of the State of Kansas and does

business within the State of Georgia, particularly within Gwinnett County,

Georgia.

                                       15.

      MIDLAND CREDIT MANAGEMENT INC has a registered agent

named CORPORATION SERVICE COMPANY who has a physical address



                                                                         5
     Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 6 of 48



for service in Gwinnett County, Georgia, at 40 TECHNOLOGY

PARKWAY SOUTHSUITE 300, NORCROSS, GA 30092 and a principal

place of business at 3111 CAMINO DEL RIO NORTH, SUITE 103, SAN

DIEGO, CA, 92108, USA.

                                        16.

      Defendant MIDLAND CREDIT MANAGEMENT INC is in the

business of debt collection.

                                        17.

      Defendant MIDLAND CREDIT MANAGEMENT INC is a debt

collector as it uses instrumentalities of interstate commerce or the mails in a

business the principal purpose of which is the collection of any debts.

                                        18.

      Defendant MIDLAND CREDIT MANAGEMENT INC is a debt

collector as it regularly collects or attempts to collect, directly or indirectly,

debts owed or due or asserted to be owed or due another.

                                        19.

      Defendant MIDLAND CREDIT MANAGEMNT INC may be served

through its Georgia registered agent, CORPORATION                     SERVICE

COMPANY at 40 TECHNOLOGY PARKWAY SOUTHSUITE 300,

NORCROSS,         GA      30092.         Defendant      MIDLAND         CREDIT



                                                                                6
     Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 7 of 48



MANAGEMENT INC may also be served through an officer or director of

the corporation at its principal place of business located at 3111 CAMINO

DEL RIO NORTH, SUITE 103, SAN DIEGO, CA, 92108.

                                        20.

      ENCORE CAPITAL GROUP INC (“ENCORE”) is a Corporation

organized under the laws of the State of Delaware and regularly does

business within the State of Georgia.

                                        21.

      ENCORE CAPITAL GROUP INC has a registered agent named

CORPORATION SERVICE COMPANY who has a physical address for

service in New Castle County, Delaware, at 251 LITTLE FALLS DRIVE

WILMINGTON, Wilmington, DE 19808, and a principal place of business

at 3111 CAMINO DEL RIO NORTH, SUITE 103, SAN DIEGO, CA,

92108, USA.

                                        22.

      Defendant ENCORE CAPITAL GROUP INC is in the business of

debt collection.




                                                                       7
     Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 8 of 48



                                        23.

      Defendant ENCORE CAPITAL GROUP INC is a debt collector as it

uses instrumentalities of interstate commerce or the mails in a business the

principal purpose of which is the collection of any debts.

                                        24.

      Defendant ENCORE CAPITAL GROUP INC is a debt collector as it

regularly collects or attempts to collect, directly or indirectly, debts owed or

due or asserted to be owed or due another.

                                        25.

      Defendant ENCORE CAPITAL GROUP INC is a debt collector as it

regularly collects or attempts to collect, directly or indirectly, debts owed or

due or asserted to be owed or due another either in its own capacity or

through its wholly-owned subsidiaries, MIDLAND FUNDING LLC or

MIDLAND CREDIT MANAGEMENT INC.

                                        26.

      Defendant ENCORE CAPITAL GROUP INC represents itself in

federal Securities and Exchange Commission filings as “an international

specialty finance company that provides debt recovery solutions across a

broad range of assets.”




                                                                              8
     Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 9 of 48



                                       27.

      Defendant ENCORE CAPITAL GROUP INC acts through its wholly-

owned    subsidiaries,    Defendants   MIDLAND       FUNDING       LLC    and

MIDLAND CREDIT MANAGEMENT INC, to collect and recover debts

from debtors.

                                       28.

      As recently as December 4, 2018, Defendant ENCORE CAPITAL

GROUP INC acknowledged in a federal Securities and Exchange

Commission filing that it is responsible for the actions of its wholly-owned

subsidiaries, Defendants MIDLAND FUNDING LLC and MIDLAND

CREDIT MANAGEMENT INC, by becoming a party to a settlement with

42 states and the District of Columbia regarding its debt collection practices

as          performed            through           said          subsidiaries.

(https://www.sec.gov/Archives/edgar/data/1084961/000108496118000140/e

x991-pressrelease.htm).

                                       29.

      Defendant ENCORE CAPITAL GROUP INC may be served through

its registered agent, CORPORATION SERVICE COMPANY, who has a

physical address for service in New Castle County, Delaware, at 251

LITTLE FALLS DRIVE WILMINGTON, Wilmington, DE 19808.



                                                                            9
    Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 10 of 48



Defendant MIDLAND CREDIT MANAGEMENT INC may also be served

through an officer or director of the corporation at its principal place of

business located at 3111 CAMINO DEL RIO NORTH, SUITE 103, SAN

DIEGO, CA, 92108.

                                       30.

       Defendant MIDLAND FUNDING LLC and Defendant MIDLAND

CREDIT MANAGEMENT INC are wholly-owned subsidiaries of

Defendant ENCORE CAPITAL GROUP INC, and all three of these

defendants may be referred to from time to time in this Complaint as the

“ENCORE Defendants.”

                                STANDING

                                       31.

       Plaintiff has suffered an injury in fact as a result of Defendants’

violations of the FDCPA.

                                       32.

       The injury caused by Defendants’ FDCPA violations has affected

Plaintiff in a personal and individual way.

                                       33.

       Specifically, Defendants’ violations of the FDCPA have violated

Plaintiff’s statutory rights.



                                                                        10
    Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 11 of 48



                                       34.

      Defendants’ violations of the FDCPA have also caused Plaintiff to be

injured in a personal and individual way by causing Plaintiff unnecessary

stress and anxiety, as well as causing Plaintiff to expend resources in the

form of time and money, that would not have occurred but for Defendants’

violations of the FDCPA.

                                       35.

      Plaintiff’s injury caused by Defendants’ violations of the FDCPA are

concrete and actually exist.

                                       36.

      Defendants’ violations of the FDCPA have resulted in an injury-in-

fact that is particularized to Plaintiff because the FDCPA creates legal rights

for Plaintiff that were invaded by Defendants’ violations of the FDCPA.

                                       37.

      The FDCPA statutorily creates Plaintiff’s right to true and accurate

information as well as a private right of action to enforce this statutorily

created right to be provided true and accurate information.

                                       38.

      The FDCPA’s statutorily created rights go beyond the right to just

information—these rights include consumer rights to truthful and correct



                                                                            11
    Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 12 of 48



information, instead of false and misleading information, as well as rights to

be free from intimidation, harassment, and unfair or unconscionable methods

of attempting to collect debts.

                                        39.

      Plaintiff’s rights created by the FDCPA also include the right to be

provided adequate and truthful information allowing Plaintiff to better be

able to evaluate any claims made against the Plaintiff by a debt collector,

allowing Plaintiff to more efficiently and effectively determine the best

course of action in attempting to resolve any disputes or claims, and

reducing the burden of independent investigation into those claims.

                                        40.

      Plaintiff's injuries caused by Defendants’ violations of the FDCPA are

particular and concrete in that they are legally cognizable injuries through

the FDCPA, they have invaded Plaintiff’s legal rights, and they have

resulted in stress and anxiety as well as lost resources.

                        FACTUAL BACKGROUND

                                        41.

      Plaintiff NYDIA AKINS is a consumer within the meaning of the

FDCPA, 15 U.S.C. § 1692a(3), as she is a natural person who Defendants

alleged was obligated to pay a consumer debt (the “Alleged Debt”).



                                                                           12
    Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 13 of 48



                                       42.

      Defendants have attempted to collect an Alleged Debt that is a “debt”

within the meaning of the FDCPA, 15 U.S.C. § 1692a(5), as the subject of

the transactions composing the alleged debt are, according to Defendants’

own documentation, for primarily personal, family, or household purposes.

                                       43.

      Specifically, Defendants have alleged that Plaintiff owes the Alleged

Debt on a personal credit card.

                                       44.

      Defendants used instruments of interstate commerce in order to

attempt to collect the alleged debt from Plaintiff, including the use of the

United States Mail.

                                       45.

      The principal purpose of Defendants’ business is the collection of

debts, such as the Alleged Debt, or Defendants regularly collect or attempt

to collect, directly or indirectly, debts owed or due or asserted to be owed or

due another.




                                                                            13
    Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 14 of 48



              Filing A False, Misleading, and Deceptive Lawsuit

                                      46.

        Defendants caused a lawsuit to be filed against Plaintiff in Clayton

County Magistrate Court, which became MIDLAND FUNDING LLC v.

NYDIA AKINS, Case No. 2018CM24043, Clayton County Magistrate

Court, State of Georgia (the “State Lawsuit”).

                                      47.

        The State Lawsuit was brought on a claim of “Other/Contract,” which

in the State Lawsuit meant a claim for breach of contract.

                                      48.

        No alleged cardmember agreement or other contract is attached to the

State Lawsuit.

                                      49.

        Defendants, in the State Lawsuit, claimed Plaintiff was indebted to

Defendant MIDLAND for a principal amount of $2,196.62.

                                      50.

        Defendants did not specify any amount of interest for the Alleged

Debt.




                                                                         14
    Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 15 of 48



                                        51.

      Attached to the State Lawsuit was an “Exhibit A” that purported to be

an account statement for the Alleged Debt.

                                        52.

      This alleged account statement shows the Alleged Debt is composed

of at least $379.19 in interest for the year 2017.

                                        53.

      Georgia law only allows the collection of post-judgment interest on

the principal amount recovered in a judgment, not on the interest recovered

in a judgment. O.C.G.A. § 7-4-12.

                                        54.

      Nevertheless, Defendants purposefully pled the State Lawsuit to

include only principal, and did not break out principal and interest, in order

to try and collect more post-judgment interest than they would if they

separated interest and principal.

                                        55.

      In short, Defendants knew that they would receive more post-

judgment interest if they listed $2,196.62 as principal, instead of breaking

the Alleged Debt into its principal and interest amounts.




                                                                           15
    Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 16 of 48



                                       56.

      The account statement attached as Exhibit A to the State Lawsuit also

identifies an “annual fee” even though the account was closed.



         Bringing A Lawsuit to Collect An Alleged Debt Not Owed

                                       57.

      The State Lawsuit was brought in the name of Midland Funding LLC.

                                       58.

      The Alleged Debt was in the name of Credit One Bank, N.A.

                                       59.

      Credit One Bank, N.A., is the entity to which the account statements

attached to the State Lawsuit refer as creditor for the Alleged Debt.

                                       60.

      Upon information and belief, and based on the lack of evidence in the

documents attached to the State Lawsuit, Midland Funding LLC does not

own the right to collect the Alleged Debt under Georgia law.

                                       61.

      Defendants attached alleged Bills of Sale of debts from and to Credit

One Bank, N.A., MHC Receivables LLC, Sherman Originator III LLC, and

Midland Funding LLC.



                                                                        16
    Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 17 of 48



                                     62.

      The alleged Bill of Sale between Credit One Bank, N.A., is written in

the past tense and refers to the debts as having already been transferred or

assigned to MHC Receivables LLC, indicating that this Bill of Sale is not

actually an Assignment as the assignments had allegedly already occurred.

                                     63.

      None of the alleged Bills of Sale and Assignment show that the

specific Alleged Debt in this case was assigned to any entity by Credit One

Bank, N.A., or by any other entity to Defendant MIDLAND.

                                     64.

      The alleged Bill of Sale and Assignment between Sherman Originator

III LLC and Defendant Midland Funding LLC has a closing date of

December 21, 2017, but an execution date of January 10, 2018.



                  The Filing and Use of a False Affidavit

                                     65.

      Defendants attached an Affidavit of Melissa Gums to the complaint in

the State Lawsuit (the “Gums Affidavit”).




                                                                            17
    Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 18 of 48



                                       66.

      The Gums Affidavit does not specify whether the Alleged Debt’s

balance for the Alleged Debt is principal, interest, or a combination of both.

                                       67.

      The Gums Affidavit states that Defendant Midland Funding LLC was

sold the Alleged Debt “on or about 2017-12-21.”

                                       68.

      The Gums Affidavit does not address the difference between this

alleged assignment date—12-21-2017—and the assignment date on the Bill

of Sale and Assignment attached to the State Lawsuit of January 10, 2018.

                                       69.

      The Gums Affidavit states that “on or about 2017-11-21” the Alleged

Debt was “sold from CREDIT ONE BANK, N.A. to MHC Receivables,

LLC.”

                                       70.

      The Gums Affidavit does not address why the alleged Bill of Sale

between Credit One Bank, N.A., and MHC Receivables LLC that

Defendants attached to the State Lawsuit is dated November 30, 2017, and

not November 21, 2017.




                                                                             18
    Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 19 of 48



                                         71.

       The Gums Affidavit implies that it was made by Melissa Gums, and

not by any other individual or entity.

                                         72.

       The Gums Affidavit claims that Ms. Gums “reviewed the electronic

records pertaining to the account maintained by MCM” prior to making the

affidavit.

                                         73.

       The Gums Affidavit does not claim any documents are attached to the

affidavit.

                                         74.

       Upon information and belief, Melissa Gums did not review any

documents prior to executing the Gums Affidavit.

                                         75.

       Upon information and belief, the Gums Affidavit was not “made” by

Melissa Gums, but was rather “made” or otherwise drafted, created, and

written by an entity or individual other than Melissa Gums.

                                         76.

       Upon information and belief, Melissa Gums had no or limited ability

to edit or modify the Gums Affidavit.



                                                                       19
    Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 20 of 48



                                       77.

      Upon information and belief, Melissa Gums’ only ability regarding

the Gums Affidavit was to sign it, and she was not authorized or otherwise

able to modify the affidavit.

                                       78.

      Upon information and belief, Melissa Gums did not review any

account records for the Alleged Debt prior to signing the Gums Affidavit

despite claiming otherwise in the Gums Affidavit.

                                       79.

      Melissa Gums is a robo-signer in the sense that she does not actually

review the affidavits she is asked to sign, does not draft the affidavits she is

asked to sign, and does not have the ability to change or modify the

affidavits she is asked to sign, but rather signs her name so that she can

move to the next affidavit in order to produce as many affidavits as possible

during any given time period.

   Defendants Are Enjoined From Relying On False Affidavits In Debt
  Collection Practices By A Consent Order With The Consumer Financial
                            Protection Bureau

                                       80.

      Defendant MIDLAND, Defendant MCM, and Defendant ENCORE

are enjoined by Consent Order from filing, submitted, or using false or



                                                                             20
    Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 21 of 48



misleading affidavits in debt collection litigation, and Defendants creation,

execution, and reliance on the false and misleading Gums Affidavit violated

this injunction.

                                      81.

      Defendant MIDLAND and Defendant MCM entered into a Consent

Order with the Consumer Financial Protection Bureau through their parent

company, Defendant ENCORE, dated September 3rd, 2015, and filed on the

CFPB’s system on 09/09/2015.

                                      82.

      Said Consent Order being in the administrative proceeding In Re

Encore Capital Group Inc, Midland Funding LLC, Midland Credit

Management Inc, and Asset Acceptance Capital Corp., File No. 2015-

CFPB-0022, before the United States of America Consumer Financial

Protection Bureau (“Midland Consent Order”).

      (Available at https://www.consumerfinance.gov/policy-

compliance/enforcement/actions/encore/, with the Consent Order itself

directly available at

http://files.consumerfinance.gov/f/201509_cfpb_consent-order-encore-

capital-group.pdf).




                                                                          21
    Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 22 of 48



                                      83.

      Defendant MIDLAND and Defendant MCM do not admit or deny the

findings of fact made by the Consumer Financial Protection Bureau, but they

nevertheless agree to be enjoined from engaging in certain activity related to

the collection of consumer debts.

                                      84.

      In the pertinent portions of paragraph 132 of the Midland Consent

Order, both Defendant MIDLAND and Defendant MCM are “permanently

restrained and prohibited from, in connection with the collection of a Debt:”

      (a)    “Submitting any affidavit containing an inaccurate statement,

including but not limited to a statement that attached documentation relates

to the specific Consumer being sued when that is not the case.” (Midland

Consent Order ¶ 132(b).)

      (b)    “Submitting any affidavit in which the affiant represents,

expressly or by implication, that any attached or unattached documents or

records concerning the Debt forming the basis for the lawsuit have been

reviewed by the affiant, when that is not the case.” (Midland Consent Order

¶ 132(c).)




                                                                           22
    Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 23 of 48



      (c)   “Submitting any affidavit in which the affiant represents,

expressly or by implication, that the affiant has personally reviewed the

affidavit, when that is not the case.” (Midland Consent Order ¶ 132(c).)

                                      85.

      Defendant MCM’s employee’s execution of the Gums Affidavit

violates each of the above prohibitions found in the Midland Consent Order.

                                      86.

      Defendant MIDLAND’s submission and reliance on the Gums

Affidavit violates each of the above prohibitions found in the Midland

Consent Order.



 How Defendants Use Automation And Robosigning In A Way That Results
In Unfair And Unconscionable Methods Of Attempting To Collect Debts And
            The Generation Of False And Misleading Affidavits

                                      87.

      Plaintiff is without specific knowledge as to the allegations detailed

below, but raises these allegations based upon reasoned analysis of the

documents and facts related to this case and upon information and belief

gleaned from the debt collection industry as a whole.




                                                                           23
    Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 24 of 48



                                       88.

      Plaintiff readily admits that these allegations require discovery into

the business practices of each Defendant in this case in order to obtain

admissible evidence to support or refine these allegations.

                                       89.

      Nevertheless, Plaintiff states that the following allegations as to the

affidavit creation and use practices of Defendants is being made based on

the best of Plaintiff’s knowledge, information, and belief, formed after an

inquiry reasonable under the circumstances by her legal counsel, specifically

one that is prior to the conducting of discovery.

                                       90.

      Upon information and belief, Defendants utilize a scheme of form

affidavits that are automatically populated with alleged account information

when preparing affidavits during the litigation of an alleged debt.

                                       91.

      In this case, and upon information and belief, the Gums Affidavit was

not prepared by Melissa Gums, Defendant MCM, or its employees, but was

rather prepared by the law firm representing Defendants in the State

Lawsuit, and was then provided Defendant MCM’s employees for

execution.



                                                                          24
    Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 25 of 48



                                       92.

      This alone is not unfair and unconscionable, but rather what is unfair

and unconscionable is the robosigning process Defendants use to execute

and deliver affidavits such as the Gums Affidavit.

                                       93.

      Upon information and belief, Defendant MCM’s employees, prior to

executing affidavits such as the Gums Affidavit, do not perform any

meaningful review of the affidavits being executed.

                                       94.

      Upon information and belief, Defendant MCM’s employees,

including Melissa Gums in regards to the Gums Affidavit, do not review the

account records for an account prior to executing an affidavit.

                                       95.

      Upon information and belief, the employees of Defendant MCM, such

as Melissa Gums in regards to the Gums Affidavit, engage in a process of

robo-signing affidavits—that is, a process of signing as many affidavits as

possible within a period of time without performing review or corrections of

those affidavits.




                                                                         25
    Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 26 of 48



                                       96.

      Upon information and belief, Defendant MIDLAND relies upon this

automated process in order to keep up with the large number of lawsuits it

files within the State of Georgia and has made the conscious decision to

forego meaningful review of its affidavits in order to speed the litigation

process along.

                                       97.

      The process used by Defendants to create, execute, file, and utilize

litigation affidavits results in errors, omissions, and falsehoods entering into

the affidavits Defendants file with courts within Georgia, including the

Gums Affidavit.

                                       98.

      In short, the methods used by Defendants for the creation, execution,

filing, and use of affidavits in litigation are designed in a way that cause

false and misleading affidavits to be submitted and filed with courts.

                                       99.

      Upon information and belief, Defendants have not developed or

maintained reasonable procedures in order to prevent these errors and

mistakes, and in fact have done the opposite by purposefully adopting and

developing procedures design to promote quantity over quality in a way that



                                                                             26
    Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 27 of 48



increases the likelihood that Defendants will create, execute, file, and use

false and misleading affidavits during debt collection litigation, such as the

Gums Affidavit.



    Plaintiff’s Damages Suffered As A Result Of Defendants’ Actions In

                          Violation Of The FDCPA

                                      100.

      Defendants engaged in routine, purposefully, intentional, and knowing

violations of the FDCPA by seeking an improper and illegal amount in the

State Lawsuit and by filing the false, misleading, and deceptive Gums

Affidavit.

                                      101.

      Defendants’ actions caused Plaintiff to suffer damages in the form of

stress, anxiety, and emotional distress relating to Defendants’ actions in

violation of the FDCPA, as well as damages in the form of attorneys’ fees to

defend the State Lawsuit and its false, misleading, improper, and illegal

claims.




                                                                           27
    Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 28 of 48



                       RESPONDEAT SUPERIOR

                                       102.

      The acts and omissions of Defendants’ employees who acted as agents

for Defendants as described herein, were committed within the time and

space limits of their agency relationship with their respective principals,

Defendants.

                                       103.

      The acts and omissions of Defendants’ legal counsel who acted as

agents for Defendants as described herein, were committed within the time

and space limits of their agency relationship with their respective principals,

Defendants.

                                       104.

      The acts and omissions of Defendant MCM, its employees who acted

as agents for Defendant MIDLAND and Defendant ENCORE as described

herein, were committed within the time and space limits of their agency

relationship with their respective principals, Defendant MIDLAND and

Defendant ENCORE.

                                       105.

      The acts and omissions of Defendant MIDLAND and Defendant

MCM, and their employees or agents, who acted as agents for Defendant



                                                                            28
    Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 29 of 48



ENCORE as described herein, were committed within the time and space

limits of their agency relationship with their respective principal, Defendant

ENCORE.

                                      106.

      The acts and omissions by Defendants’ employees who acted as

agents for Defendants were incidental to, or of the same general nature as

the responsibilities these agents were authorized to perform by Defendants

in collecting consumer debts.

                                      107.

      By committing these acts and omissions against Plaintiffs,

Defendants’ employees and agents were motivated to benefit their respective

principals, Defendants.

                                      108.

      Defendants are therefore liable to Plaintiffs through the doctrine of

respondeat superior for the intentional and negligent acts, errors, and

omissions done in violation of state and federal law by their respective

employees or agents.




                                                                           29
    Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 30 of 48



                       FIRST CAUSE OF ACTION

                (Violations of the FDCPA by Defendants)

                                       109.

      Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

                                       110.

      Based on information and belief, Defendants have violated the Fair

Debt Collection Practices Act (“FDCPA”).



                                    COUNT 1

      Defendants’ FDCPA Violations In Seeking Interest As Principal

                                       111.

      Georgia law only allows post-judgment interest to accrue on principal,

not interest. O.C.G.A. § 7-4-12(a).

                                       112.

      Defendants’ State Lawsuit against Plaintiff seeks a single amount—

$2,196.62 in “Principal”—from Plaintiff, but fails to break this amount

down into interest and principal.




                                                                          30
       Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 31 of 48



                                       113.

        Defendants’ claim in the State Lawsuit includes both interest and

principal, as evidenced by the documents Defendants attached to the

Statement of Claim in the State Lawsuit.

                                       114.

        Defendants did not break their claimed amount into interest and

principal in order to increase the potential amount they will collect in post-

judgment interest by obtaining an order that includes interest as principal so

they can obtain post-judgment interest on interest in violation of Georgia

law.

                                       115.

        Defendants’ actions are in violation of the FDCPA’s prohibition

against using false, deceptive, or misleading representations or means in

connection with the collection of any debt. Fair Debt Collection Practices

Act, 15 U.S.C. § 1692e.

                                       116.

        Specifically, Defendants’ actions violated the FDCPA, 15 U.S.C. §

1692e(2) by making a “false representation of—(A) the character, amount,

or legal status of any debt; or (B) any services rendered or compensation

which may be lawfully received by any debt collector for the collection of a



                                                                           31
    Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 32 of 48



debt.” Fair Debt Collection Practices Act, 15 U.S.C. § 1692e(2).

                                      117.

      Defendants’ actions are in violation of the FDCPA’s prohibition

against using unfair and unconscionable means to collect a debt. Fair Debt

Collection Practices Act, 15 U.S.C. § 1692f.

                                      118.

      Specifically, Defendants’ actions violated the FDCPA, 15 U.S.C. §

1692f(1) by seeking to collect “any amount (including any interest, fee,

charge, or expense incidental to the principal obligation) unless such amount

is expressly authorized by the agreement creating the debt or permitted by

law.” Fair Debt Collection Practices Act, 15 U.S.C. § 1692f(1).

                                      119.

      Defendants’ actions have caused Plaintiff anxiety and stress,

emotional distress, the cost of hiring legal counsel to defend the State

Lawsuit, and have resulted in actual and direct harm to Plaintiff in an

amount to be shown with more particularity at a later date.

                                      120.

      Defendants are liable to Plaintiff for statutory damages of up to the

maximum of $1,000, plus actual damages in an amount to be shown with




                                                                          32
    Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 33 of 48



more particularity at a later date, plus reasonable court costs and attorneys’

fees in accordance with the FDCPA, 15 U.S.C. § 1692k(a)(2)-(3).



                                  COUNT 2

   Defendants’ FDCPA Violations By Preparing A False And Misleading
                              Affidavit

                                       121.

      Defendants caused the Gums Affidavit to be filed with the court in the

State Lawsuit.

                                       122.

      Defendants caused the Gums Affidavit to be sent to Plaintiff in the

State Lawsuit.

                                       123.

      The Gums Affidavit contains multiple false, misleading, and

deceptive statements.

                                       124.

      Specifically, but without limitation to other false claims, the Gums

Affidavit claims that the affiant reviewed account documentation prior to

executing the affidavit, but upon information and belief this did not occur.

                                       125.

      Defendants’ actions are in violation of the FDCPA’s prohibition

                                                                               33
    Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 34 of 48



against using false, deceptive, or misleading representations or means in

connection with the collection of any debt. Fair Debt Collection Practices

Act, 15 U.S.C. § 1692e.

                                      126.

      Defendants’ actions are in violation of the FDCPA’s prohibition

against using unfair and unconscionable means to collect a debt. Fair Debt

Collection Practices Act, 15 U.S.C. § 1692f.

                                      127.

      Defendants’ actions have caused Plaintiff anxiety and stress,

emotional distress, the cost of hiring legal counsel to defend the State

Lawsuit, and have resulted in actual and direct harm to Plaintiff in an

amount to be shown with more particularity at a later date.

                                      128.

      Defendants are liable to Plaintiff for statutory damages of up to the

maximum of $1,000, plus actual damages in an amount to be shown with

more particularity at a later date, plus reasonable court costs and attorneys’

fees in accordance with the FDCPA, 15 U.S.C. § 1692k(a)(2)-(3).




                                                                           34
    Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 35 of 48



                                COUNT 3

 Defendants’ FDCPA Violations By Seeking To Collect Improper Fees and
                               Costs

                                      129.

      Defendants sought to collect through the State Lawsuit an annual fee

even though the account was closed before the time period the Annual Fee

claimed to cover.

                                      130.

      Defendants’ actions are in violation of the FDCPA’s prohibition

against using false, deceptive, or misleading representations or means in

connection with the collection of any debt. Fair Debt Collection Practices

Act, 15 U.S.C. § 1692e.

                                      131.

      Specifically, Defendants’ actions violated the FDCPA, 15 U.S.C. §

1692e(2) by making a “false representation of—(A) the character, amount,

or legal status of any debt; or (B) any services rendered or compensation

which may be lawfully received by any debt collector for the collection of a

debt.” Fair Debt Collection Practices Act, 15 U.S.C. § 1692e(2).




                                                                         35
    Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 36 of 48



                                      132.

      Defendants’ actions are in violation of the FDCPA’s prohibition

against using unfair and unconscionable means to collect a debt. Fair Debt

Collection Practices Act, 15 U.S.C. § 1692f.

                                      133.

      Specifically, Defendants’ actions violated the FDCPA, 15 U.S.C. §

1692f(1) by seeking to collect “any amount (including any interest, fee,

charge, or expense incidental to the principal obligation) unless such amount

is expressly authorized by the agreement creating the debt or permitted by

law.” Fair Debt Collection Practices Act, 15 U.S.C. § 1692f(1).

                                      134.

      Defendants’ actions have caused Plaintiff anxiety and stress,

emotional distress, the cost of hiring legal counsel to defend the State

Lawsuit, and have resulted in actual and direct harm to Plaintiff in an

amount to be shown with more particularity at a later date.

                                      135.

      Defendants are liable to Plaintiff for statutory damages of up to the

maximum of $1,000, plus actual damages in an amount to be shown with

more particularity at a later date, plus reasonable court costs and attorneys’

fees in accordance with the FDCPA, 15 U.S.C. § 1692k(a)(2)-(3).



                                                                           36
    Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 37 of 48



                                    COUNT 4

   Defendants’ FDCPA Violations By Suing Plaintiff In The State Lawsuit
                  When Defendants Lacked Standing

                                         136.

      Defendants brought the State Lawsuit against Plaintiff claiming to

have been assigned the Alleged Debt by the original creditor.

                                         137.

      Upon information and belief, and based on the documents attached to

the State Lawsuit by Defendants, Defendants lacked standing under Georgia

law to file the lawsuit against Plaintiff.

                                         138.

      Defendants’ actions are in violation of the FDCPA’s prohibition

against using false, deceptive, or misleading representations or means in

connection with the collection of any debt. Fair Debt Collection Practices

Act, 15 U.S.C. § 1692e.

                                         139.

      Defendants’ actions are in violation of the FDCPA’s prohibition

against using unfair and unconscionable means to collect a debt. Fair Debt

Collection Practices Act, 15 U.S.C. § 1692f.




                                                                          37
    Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 38 of 48



                                       140.

      Defendants’ actions have caused Plaintiff anxiety and stress,

emotional distress, the cost of hiring legal counsel to defend the State

Lawsuit, and have resulted in actual and direct harm to Plaintiff in an

amount to be shown with more particularity at a later date.

                                       141.

      Defendants are liable to Plaintiff for statutory damages of up to the

maximum of $1,000, plus actual damages in an amount to be shown with

more particularity at a later date, plus reasonable court costs and attorneys’

fees in accordance with the FDCPA, 15 U.S.C. § 1692k(a)(2)-(3).

                                 COUNT 5

Defendants’ FDCPA Violations By Filing A False And Misleading Statement
of Claim for Damages on Contract When Defendants Possessed No Contract
                               At Filing

                                       142.

      Defendants sued Plaintiff in the State Lawsuit on a contract claim, but

attached no contract to the State Lawsuit.

                                       143.

      Upon information and belief, Defendants did not possess a copy of

any contract alleged to apply to the Alleged Debt at the time the State

Lawsuit was filed.



                                                                           38
    Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 39 of 48



                                      144.

      Defendants’ actions are in violation of the FDCPA’s prohibition

against using false, deceptive, or misleading representations or means in

connection with the collection of any debt. Fair Debt Collection Practices

Act, 15 U.S.C. § 1692e.

                                      145.

      Defendants’ actions are in violation of the FDCPA’s prohibition

against using unfair and unconscionable means to collect a debt. Fair Debt

Collection Practices Act, 15 U.S.C. § 1692f.

                                      146.

      Defendants’ actions have caused Plaintiff anxiety and stress,

emotional distress, the cost of hiring legal counsel to defend the State

Lawsuit, and have resulted in actual and direct harm to Plaintiff in an

amount to be shown with more particularity at a later date.

                                      147.

      Defendants are liable to Plaintiff for statutory damages of up to the

maximum of $1,000, plus actual damages in an amount to be shown with

more particularity at a later date, plus reasonable court costs and attorneys’

fees in accordance with the FDCPA, 15 U.S.C. § 1692k(a)(2)-(3).




                                                                           39
    Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 40 of 48



                                COUNT 6

    Defendants’ FDCPA Violations By Suing For The Incorrect Amount

                                     148.

      Defendants sought to collect the incorrect amount for the Alleged

Debt from Plaintiff.

                                     149.

      Upon information and belief, and based on the documents Defendants

attached to the State Lawsuit, the Alleged Debt sought by Defendants in the

State Lawsuit attempted to collect on improper interest, fees, and costs on

the Alleged Debt.

                                     150.

      Defendants’ actions are in violation of the FDCPA’s prohibition

against using false, deceptive, or misleading representations or means in

connection with the collection of any debt. Fair Debt Collection Practices

Act, 15 U.S.C. § 1692e.

                                     151.

      Specifically, Defendants’ actions violated the FDCPA, 15 U.S.C. §

1692e(2) by making a “false representation of—(A) the character, amount,

or legal status of any debt; or (B) any services rendered or compensation

which may be lawfully received by any debt collector for the collection of a



                                                                         40
    Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 41 of 48



debt.” Fair Debt Collection Practices Act, 15 U.S.C. § 1692e(2).

                                      152.

      Defendants’ actions are in violation of the FDCPA’s prohibition

against using unfair and unconscionable means to collect a debt. Fair Debt

Collection Practices Act, 15 U.S.C. § 1692f.

                                      153.

      Specifically, Defendants’ actions violated the FDCPA, 15 U.S.C. §

1692f(1) by seeking to collect “any amount (including any interest, fee,

charge, or expense incidental to the principal obligation) unless such amount

is expressly authorized by the agreement creating the debt or permitted by

law.” Fair Debt Collection Practices Act, 15 U.S.C. § 1692f(1).

                                      154.

      Defendants’ actions have caused Plaintiff anxiety and stress,

emotional distress, the cost of hiring legal counsel to defend the State

Lawsuit, and have resulted in actual and direct harm to Plaintiff in an

amount to be shown with more particularity at a later date.

                                      155.

      Defendants are liable to Plaintiff for statutory damages of up to the

maximum of $1,000, plus actual damages in an amount to be shown with




                                                                          41
    Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 42 of 48



more particularity at a later date, plus reasonable court costs and attorneys’

fees in accordance with the FDCPA, 15 U.S.C. § 1692k(a)(2)-(3).



                     SECOND CAUSE OF ACTION

  (Violations of Georgia’s Fair Business Practices Act by Defendants)

                                COUNT 7
       Violations of Georgia’s FBPA – Legal Remedy and Damages

                                       156.

      Based on the foregoing, Defendants, have violated Georgia’s Fair

Business Practices Act (“FBPA”), O.C.G.A. § 10-1-390 et seq.

                                       157.

      Defendants’ actions constitute unfair or deceptive acts or practices in

the conduct of consumer transactions in trade or commerce and therefore

violate Georgia’s Fair Business Practices Act (“FBPA”), O.C.G.A. § 10-1-

390 et seq.

                                       158.

      Defendants’ actions violate the Fair Debt Collection Practices Act, 15

U.S.C. §§ 1692 et seq., as detailed above.

                                       159.

      Courts have recognized that violations of the Fair Debt Collection

Practices Act (“FDCPA”) are also violations of Georgia’s Fair Business

                                                                           42
    Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 43 of 48



Practices Act, O.C.G.A. § 10-1-390 et seq. See 1ST Nationwide Collection

Agency v. Werner, 288 Ga. App. 457, 458-60, 654 S.E.2d 428, 430-31

(2007).

                                      160.

      Defendants’ actions in violation of the FDCPA, and therefore in

violation of Georgia’s FBPA, were intentional in nature and part of a

business model designed to collect debts based on false, misleading,

deceptive, unfair, unconscionable, abusive, harassing, and oppressive

collection practices.

                                      161.

      Defendant MIDLAND FUNDING LLC does not maintain a place of

business and does not keep assets within the State of Georgia, and therefore

the requirements of O.C.G.A. § 10-1-399(b) do not apply to Plaintiff’s

claims against Defendant MIDLAND FUNDING LLC in this lawsuit.

                                      162.

      Defendant MIDLAND CREDIT MANAGEMENT INC does not

maintain a place of business and does not keep assets within the State of

Georgia, and therefore the requirements of O.C.G.A. § 10-1-399(b) do not

apply to Plaintiff’s claims against Defendant MIDLAND CREDIT

MANAGEMENT INC in this lawsuit.



                                                                         43
    Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 44 of 48



                                       163.

      Defendant ENCORE CAPITAL GROUP INC does not maintain a

place of business and does not keep assets within the State of Georgia, and

therefore the requirements of O.C.G.A. § 10-1-399(b) do not apply to

Plaintiff’s claims against Defendant ENCORE CAPITAL GROUP INC in

this lawsuit.

                                       164.

      Plaintiff seeks actual damages from Defendants for the mental and

emotional distress caused by Defendants’ actions in violation of the FDCPA

and Georgia’s FBPA, as well as other actual damages that may be shown

with more particularity at a later date. O.C.G.A. § 10-1-399(a).

                                       165.

      Plaintiff seeks exemplary damages, in the form of three times actual

damages, against Defendants for their intentional and purposeful actions in

attempting to collect the Alleged Debt in violation of Georgia’s Fair

Business Practices Act. O.C.G.A. § 10-1-399(c).

                                       166.

      Plaintiff further seeks full recovery of reasonable attorney’s fees and

costs for this action in accordance with O.C.G.A. § 10-1-399(d).




                                                                            44
    Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 45 of 48



                    FOURTH CAUSE OF ACTION
                 (Punitive Damages Against Defendants)

                                       167.

      Upon information and belief, Plaintiff alleges that Defendants and

their agents acted willfully and with malice, wantonness, oppression, or with

that entire want of care which would raise the presumption of conscious

indifference to the consequences of its actions, entitling Plaintiff to an award

of punitive damages in an amount to be determined by the enlightened

conscience of a jury.

                               COUNT 8
                 Punitive Damages Under Georgia’s FBPA

                                       168.

      Plaintiff has a statutorily created right to “exemplary damages,”

sometimes also called punitive damages, pursuant to O.C.G.A. § 10-1-

399(c) for intentional violations of Georgia’s Fair Business Practices Act,

O.C.G.A. § 10-1-390 et seq.

                                       169.

      Plaintiff alleges that Defendants’ continued actions are intentional in

nature and requests that this Court award Plaintiff exemplary damages in the

amount of three times any actual damages awarded to Plaintiff pursuant to

O.C.G.A. § 10-1-399(c).



                                                                             45
Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 46 of 48




                        JURY DEMAND

                                  170.

 Plaintiff demands a trial by jury.



 WHEREFORE, Plaintiff prays that this Court:

 (1)   Find all Defendants liable for violations of the Fair Debt
       Collection Practices Act for the reasons stated in the Complaint
       above;

 (2)   Award Plaintiff the full $1,000 statutory damages for each
       Defendants’ FDCPA violations;

 (3)   Award Plaintiff actual damages in an amount to be shown with
       more particularity at a later date;

 (4)   Find Defendants liable for actual damages in an amount to be
       shown with more particularity at a later date for their violations
       of Georgia’s Fair Business Practices Act, O.C.G.A. § 10-1-390 et
       seq.;

 (5)   Find Defendants liable for exemplary damages in the amount of
       three times actual damages for their violations of Georgia’s Fair
       Business Practices Act, O.C.G.A. § 10-1-399(c);

 (6)   Award Plaintiff reasonable attorney’s fees and costs in
       accordance with the FDCPA 15 U.S.C. § 1692k(a)(2)-(3);

 (7)   Award Plaintiff reasonable attorney’s fees and costs in
       accordance with the Georgia’s FBPA, O.C.G.A. § 10-1-399(d),
       for Defendants’ violations of Georgia’s Fair Business Practices
       Act;

 (8)   Award Plaintiff the reasonable costs of this action;



                                                                      46
    Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 47 of 48



     (9)   Award Plaintiff other expenses of litigation;

     (10) Grant Plaintiff such other and additional relief as the Court deems
          just and equitable.


     Respectfully submitted this 12 January 2019.

                                     /s/ John William Nelson
                                     John William Nelson
                                     State Bar No. 920108

The Nelson Law Chambers LLC
2180 Satellite Blvd, Suite 400
Duluth, Georgia 30097
Ph. 404.348.4462
Fax. 404.549.6765

                                     /s/ Clifford Carlson
                                     Clifford Carlson
                                     Georgia Bar No. 227503
Cliff Carlson Law, P.C.
1114-C1 Highway 96 #347
Kathleen, Georgia 31047
Tel. 478-254-1018
cc@cliffcarlsonlaw.com

                                     DANIELS LAW LLC

                                     /s/Ronald Edward Daniels
                                     RONALD EDWARD DANIELS
                                     Georgia Bar No.: 540854
P.O. BOX 1834
Perry, GA 31069
478.227.7331 (t)
478.352.0173 (f)
ron@dlawllc.com
rondanielslaw.com
                                     ATTORNEYS FOR PLAINTIFF



                                                                          47
    Case 1:19-cv-00240-TCB Document 1 Filed 01/12/19 Page 48 of 48



                   CERTIFICATE OF COMPLIANCE

      Pursuant to Local R. 7.1(D), this is to certify that the foregoing

complies with the font and point setting approved by the Court in Local R.

5.1(B). The foregoing COMPLAINT was prepared on a computer, using

Times New Roman 14-point font.

      DATED:       12 January 2019

                                       /s/ John William Nelson
                                       John William Nelson
                                       State Bar No. 920108

                                       Attorney for Plaintiff

                                       The Nelson Law Chambers LLC
                                       2180 Satellite Blvd, Suite 400
                                       Duluth, Georgia 30097
                                       Ph. 404.348.4462
                                       Fax. 404.549.6765




                                                                             48
